Eelton, J.
This was a suit in a superior court by a bank against the Jasper School District. The suit was brought in two counts, one on notes payable to the bank, signed by the defendant, and the other for money had and received, based on the allegations that the defendant repudiated the contract under which money was loaned to the defendant and that the bank was therefore entitled to sue for the money on the theory that it was subrogated to the rights of the persons to whom the defendant paid the money legally and properly. Strictly legal questions are involved in the case, but this court does not have jurisdiction to determine the purely equitable question as to whether the demurrer to the count setting up a claim based s'olely on “legal” subrogation was properly overruled. Hull v. Myers, 90 Ga. 674, 682 (16 S. E. 653); Sherling v. Long, 122 Ga. 797 (50 S. E. 935); Fender v. Fender, 30 Ga. App. 319 (117 S. E. 676); Wilkins v. Gibson, 113 Ga. 31, 42 (38 S. E. 374, 84 Am. St. R. 204); Cornelia Bank v. First National Bank of Quitman, 170 Ga. 747 (154 S. E. 234); Butts County v. Jackson Banking Co., 129 Ga. 801 (60 S. E. 149, 15 L. R. A. (N. S.) 567, 121 Am. St. R. 244); Hecht v. Snook & Austin Furniture Co., 114 Ga. 921, 924 (41 S. E. 74); Wilkes County v. Washington, 167 Ga. 181 (145 S. E. 47); Rvans v. Pennington, 50 Ga. App. 146 (177 S. E. 357); Code, §§ 39-201, 67-403. Accordingly the case is transferred to the Supreme *392Court, so that the court having the larger jurisdiction may pass on and settle all questions involved.

Transferred to live Supreme Court.


Stephens, P. J., and Sutton, J., concur.